DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 6/8/20 is acknowledged.  Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/20.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2016/0209062 to Castillo in view of U.S. Pub. No. 2016/0025366 to Snow.
	Castillo teaches the following: 
1. A computer-implemented method for interfacing with thermostats for heating, ventilation and air-conditioning (HVAC) systems, the method comprising: 
receiving, by a user device (control unit 102), job data comprising a location of a job (paragraph 234, “The installation report may comprise serial numbers for control units 102, HVAC units 104, sensors 112, and interactive displays 114. The installation report may also include operating parameters for HVAC units 104, a geographic address of control unit 102a (e.g., GPS coordinates or a street address), and a user 

responsive to transmitting credentialing data, receiving, by the user device from the server, thermostat setup data comprising HVAC system information (paragraph 236, “the authorization process is complete, control server 118 may register a primary user device 110a with control unit 102a. Control server 118 may also register a secondary user device 110b with control unit 102a. In some embodiments, control server 118 may grant primary user device 110a additional privileges that are not granted to secondary user device 110b, such as changing the user name or password associated with HVAC system 100. Once primary user device 110a and secondary user device 110b are registered, control server 118 may establish notification connection 914 and control connection 916 with each device. This registration of user devices 110 may facilitate seamless communication between user devices 110 and control unit 102a when user 
connecting, by the user device, to a thermostat (user devices 110 or display 114, paragraph 32, “The control unit may relay this information to an interactive display, which may provide thermostat capabilities”, paragraph 237, “a user on secondary user device 110b may communicate a temperature change request to control server”); and transmitting, by the user device to the thermostat, the HVAC system information (paragraph 156, “control unit 102a may transmit a notification message to user devices 110 notifying user devices 110 that an issue with the HVAC system is being diagnosed remotely by remote troubleshooting device 122. In some embodiments, control units 102 may communicate with interactive displays 114 to show a message indicating that the HVAC system is being diagnosed by remote troubleshooting device 122 and/or mobile troubleshooting device 526”). 
9. A heating, ventilation and air-conditioning (HVAC) system comprising: 
a thermostat (user devices 110 or display 114, paragraph 32, “The control unit may relay this information to an interactive display, which may provide thermostat capabilities”, paragraph 237, “a user on secondary user device 110b may communicate a temperature change request to control server”); 
a user device in communication with the thermostat, wherein the user device is configured to: receive job data comprising a location of a job (paragraph 234, “The 
transmit credentialing data to a server, wherein the credentialing data comprises a location of the user device (paragraph 234, “control unit 102a may register with control server 118 upon being activated in HVAC system 100. As described below in FIG. 10, control unit 102a may communicate a registration request 918 to control server 118. Registration request 918 may comprise an installation report providing details about HVAC system 100 that control unit 102a operates. The installation report may comprise serial numbers for control units 102, HVAC units 104, sensors 112, and interactive displays 114. The installation report may also include operating parameters for HVAC units 104, a geographic address of control unit 102a (e.g., GPS coordinates or a street address), and a user name/login password for accessing control units 102. In some embodiments, installation report may include the universal settings stored by control unit 102a”); 
receive, from the server, thermostat setup data comprising HVAC system information (paragraph 236, “the authorization process is complete, control server 118 may register a primary user device 110a with control unit 102a. Control server 118 may also register a secondary user device 110b with control unit 102a. In some embodiments, control server 118 may grant primary user device 110a additional privileges that are not granted to secondary user device 110b, such as changing the user name or password associated with HVAC system 100. Once primary user device 110a and secondary user device 110b are registered, control server 118 may establish 
transmit, to the thermostat, the HVAC system information (paragraph 156, “control unit 102a may transmit a notification message to user devices 110 notifying user devices 110 that an issue with the HVAC system is being diagnosed remotely by remote troubleshooting device 122. In some embodiments, control units 102 may communicate with interactive displays 114 to show a message indicating that the HVAC system is being diagnosed by remote troubleshooting device 122 and/or mobile troubleshooting device 526”).

Applicant argues that Castillo fails to teach transmitting, by the user device, credentialing data to a server, wherein the credentialing data comprises a location of the user device.  The examiner respectfully disagrees.  The examiner submits the control unit 102 reads on the user device and the server 118 reads on the server, wherein Castillo teaches the control unit receives the installation report (paragraph 67, “second control unit 102b may communicate an installation report to first control unit 102a”, “Some or all of the installation report may be entered by a technician or customized by a homeowner. For example, a homeowner may enter the names of the rooms serviced by 

2. The computer-implemented method of claim 1 further comprising: receiving, by the user device from the thermostat, an indication, wherein the indication comprises a confirmation of a setup of the thermostat (paragraphs 153-166, 237-239). 
3. The computer-implemented method of claim 1, wherein the HVAC system information comprises at least one of setup instructions for the thermostat, test instructions for the thermostat (paragraph 156), and HVAC model data. 
4. The computer-implemented method of claim 1, wherein the credentialing data further comprises an input from a user (paragraph 67, 234). 
5. The computer-implemented method of claim 4, wherein the input from the user comprises a login and password for the user of the user device (paragraph 67, 234). 
6. The computer-implemented method of claim 1 further comprising: generating a report, by the user device, responsive to receiving a confirmation from the thermostat; and transmitting the report to the server (paragraphs 153-166, 237-239). 
7. The computer-implemented method of claim 3 further comprising: verifying, by the user device, the setup instructions were executed on the thermostat; and transmitting a confirmation to the server based at least in part on the setup instruction being executed (paragraphs 153-166, 237-239). 

10. The system of claim 9 wherein the thermostat is further configured to transmit an indication to the user device, wherein the indication comprises a confirmation of a setup of the thermostat (paragraphs 153-166, 237-239). 
11. The system of claim 9, wherein the HVAC system information comprises at least one of setup instructions for the thermostat, test instructions for the thermostat (paragraph 156), and HVAC model data. 
12. The system of claim 9, wherein the credentialing data further comprises an input from a user (paragraph 67, 234). 
13. The system of claim 12, wherein the input from the user comprises a login and password for the user of the user device (paragraph 67, 234). 
14. The system of claim 9, wherein the thermostat is further configured to: generate a report responsive to receiving a confirmation from the thermostat; and transmit the report to at least one of the user device and the server (paragraphs 153-166, 237-239).

Referring to claims 1, 9, Castillo fails to teach the communicated HVAC system information comprises setup instructions for installation of the thermostat in the HVAC system.
Referring to claims 1, 9, Snow teaches HVAC system information comprises setup instructions for installation of the thermostat in the HVAC system (paragraph 62, “In process 144, the application 50 automatically causes the user communication device 
Castillo and Snow are analogous art because they are from the same field of endeavor or similar problem solving area, climate control system network and setup.  
Since Snow teaches climate control system network and setup that enables moving a relatively difficult or complicated configuration/setup process to an external computer device, providing easy and multi-media step-by-step support, and making the process interactive and adaptive between that external interface and the device being configured/set up (e.g., the thermostat itself) (paragraph 26), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed .  
Response to Arguments
2.	Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
Applicant argues that Castillo fails to teach transmitting, by the user device, credentialing data to a server, wherein the credentialing data comprises a location of the user device.  The examiner respectfully disagrees.  The examiner submits the control unit 102 reads on the user device and the server 118 reads on the server, wherein Castillo teaches the control unit receives the installation report (paragraph 67, “second control unit 102b may communicate an installation report to first control unit 102a”, “Some or all of the installation report may be entered by a technician or customized by a homeowner. For example, a homeowner may enter the names of the rooms serviced by control unit 102b, or a technician may enter default names when setting up HVAC system 100. Furthermore, one or more rooms may be linked together to form a zone as shown in diagram 200. Thus, in the illustrated embodiment, a technician or homeowner may enter in interactive display 114b, that control unit 102b provides HVAC services for laundry room 260, bathroom 265, and living room 270. Furthermore, the technician or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean Shechtman/           Primary Examiner, Art Unit 2896